Citation Nr: 1009127	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1971.  The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDING OF FACT

The Veteran's child does not have a form or manifestation of 
spina bifida.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. 
§ 1805 for a Vietnam Veteran's child on account of spina 
bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 
(West 2002); 38 C.F.R. § 3.814 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served a tour of duty in the Republic of Vietnam 
during the Vietnam War.  His child seeks to establish 
entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.  
For children of a Vietnam veteran, Congress has authorized VA 
to pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida.  38 U.S.C.A. § 1805(a); 
38 C.F.R. § 3.814(a).

The term "spina bifida," in the context of this law, is 
defined as "all forms and manifestations of spina bifida 
except spina bifida occulta."  38 U.S.C.A. § 1802.  See 
Jones v. Principi, 16 Vet. App. 219 (2002) (holding that the 
plain language of 38 U.S.C.A. § 1802 does not limit the 
definition to spina bifida per se but includes other "forms 
and manifestations" of spina bifida except for spina bifida 
occulta).  

In a precedent opinion, VA's General Counsel has defined in 
general terms the commonly understood characteristics of 
spina bifida as follows: 

According to the March of Dimes, spina bifida is 
a birth defect of the backbone and, sometimes, 
the spinal cord, that is often called "open 
spine."  It can range from a mild defect that 
causes no problems to a serious condition 
involving muscle paralysis, infection, and loss 
of bowel and bladder control.  It is our 
understanding that the term spina bifida 
generally is considered to encompass three main 
conditions:  (A) spina bifida occulta, which is 
an opening in one or more of the bones of the 
spinal column and which does not involve any 
damage to the spinal cord (this form of spina 
bifida is expressly excluded by 38 U.S.C. § 1802 
from application of the provisions of chapter 
18); (B) meningocele, a more serious form of 
spina bifida in which the membrane surrounding 
the spinal cord pushes out through an opening in 
the spinal column; and (C) myelomeningocele, the 
most severe form of spina bifida, in which the 
nerve roots of the spinal cord, and often the 
spinal cord itself, protrudes from the open 
spine.  Spina bifida is one of a group of birth 
defects called neural tube defects.  "Ask NOAH 
About:  Pregnancy."  (March of Dimes; Spina 
Bifida; Public Health Information Sheets) 
http://www.noah.cuny.edu/ 
pregnancy/march_of_dimes/birth_defects/spinabif.h
tml (Dec. 22, 1998).

VAOPGCPREC 5-99 (May 3, 1999).

The Board is cognizant that the Jones Court found 
deficiencies in VAOPGCPREC 5-99 as it pertained to analyzing 
whether neural tube defects, such as encephalocele and 
anencephaly, are encompassed within the meaning of 
38 U.S.C.A. § 1802.  Those issues are not presented in this 
case, and VAOPGCPREC 5-99 is only referenced for definitional 
purposes.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of the claimed symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See 
Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its 
evaluation, the Board shall consider all information and lay 
and medical evidence of record.  38 U.S.C. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  Id.  Another way stated, VA has an equipoise 
standard akin to the rule in baseball that "the tie goes to 
the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Notably, the benefit of the doubt doctrine is not applicable 
based on pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The facts in this case may be briefly summarized:  The 
appellant argues that he manifests a form and/or 
manifestation of spina bifida.  His medical records primarily 
reflect his treatment for chronic low back pain, bilateral 
leg pain and occasional loss of bladder control which had its 
onset as an adult.  These medical records do not reflect that 
the appellant has been diagnosed with a form or 
manifestations of spina bifida, providing evidence, as a 
whole, against this claim.

Rather, radiologic imaging of the appellant's lumbar spine 
reflects findings of spondylolisthesis of L5-S1 and 
degenerative disc disease with mild narrowing of the 
bilateral neural foramina.  The Board finds no competent 
evidence that any of these conditions may be deemed a form or 
manifestation of spina bifida.  Notably, neither the 
appellant nor his representative has provided any specific 
argument in support of this claim.

It is important for the appellant to understand that the 
Board may only grant entitlement to VA benefits as authorized 
by law, and does not have authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

The Board presumes that the appellant has filed this claim on 
the basis of his spondylolisthesis.  Spondylolisthesis is 
defined a forward displacement (olisthy) of one vertebra over 
another, usually the 5th lumbar over the body of the sacrum, 
or of the 4th lumbar over the 5th, usually due to a 
developmental defect in the pars interarticularis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 28th ed. 1563 (1994).

While spondylolisthesis may be deemed a "developmental 
defect", this is not the type of developmental abnormality 
for which monetary benefits are payable under 38 U.S.C.A. 
§ 1805.  The Board does not doubt that the appellant 
experiences low back pain.  However, his allegation that he 
has a form or manifestation of spina bifida is greatly 
outweighed by the medical findings of record.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b).  As such, the appeal must be denied. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Pre-adjudicatory RO letters dated May 2005 and May 2006 
substantially complied with the notice content and timing 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As 
the benefit sought on appeal remains denied, any deficiency 
with respect to informing the appellant as to the criteria 
for establishing an initial disability rating and effective 
date of award is harmless error as the issues are not 
implicated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The case at hand is limited 
to the issue of whether the appellant has a form or 
manifestation of spina bifida.  The claims folder includes 
the appellant's pertinent medical records, and there are no 
outstanding requests for VA to obtain evidence on behalf of 
the appellant wherein he has authorized VA to do so.

The Board further notes that there is sufficient evidence of 
record to decide the case.  The appellant's medical records 
contain radiologic findings of his lumbosacral spine.  The 
diagnoses provided are clear and absent any areas of 
diagnostic disagreement or controversy.  Quite simply, there 
has been no showing that any of the appellant's radiologic or 
clinical findings could reasonably be interpreted as being a 
form or manifestation of spina bifida.
  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case under point one: there is no competent evidence 
of a current disability of spina bifida.

In pursuing this claim, neither the appellant nor his 
representative has offered any specific argument relating to 
factual or legal error by the RO.  

Overall, the Board finds that the record has been fully 
developed, and the evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  The Board 
further finds that no reasonable possibility exists that any 
further development to the claim would be capable of 
substantiating the claim.  Thus, on appellate review, the 
Board sees no areas in which further development is needed.  

ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


